Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the novel way of providing regulated cooling to multiple charging columns in a parallel fashion to assure each charging column gets the amount of cooling fluid as needed and the functionality to not provide cooling to charging columns not in use in an effort to make the cooling most efficient for the charging columns which are being used.
Regarding Claim 1: Though the prior art discloses cooling systems for cooling the charging connections and charging cables while electrically charging vehicles, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
said cooling system comprising:  5an inlet collecting line for supplying a cooling medium, an outlet collecting line for discharging heated cooling medium, and multiple cooling lines which are each configured (i) to be thermally coupled to an associated charging column to be cooled that serves for charging an electrically drivable motor vehicle, and (ii) to serve for cooling the charging column, iwherein the cooling lines are fluidically connected to the inlet collecting line and to the outlet collecting line so as to be connected in parallel with respect to one another.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JERRY D ROBBINS/            Examiner, Art Unit 2859